Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2019

                                      No. 04-18-00623-CR

                                        Matthew SERNA,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-05-0186-CRA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        The reporter’s record was originally due to be filed in this appeal on October 2, 2018. On
January 9, 2019, we ordered court reporter Leticia Escamilla to file the reporter’s record no later
than February 1, 2019. On February 4, 2019 and February 12, 2019, Ms. Escamilla filed a fifth
notification of late reporter’s record along with a status report of cases she is working on. Ms.
Escamilla indicated she anticipated the reporter’s record would be completed by February 18,
2019. Ms. Escamilla did not file the reporter’s record by that date.
        By order dated February 22, 2019, Ms. Escamilla was ordered to file the reporter’s record
in this appeal no later than March 1, 2019. Our order stated that if the reporter’s record was not
filed by that date a show cause order would be issued directing Ms. Escamilla to appear on a day
certain and show cause why she should not be held in contempt for failing to file the record.
        On March 1, 2019, Ms. Escamilla filed volumes 2 and 8 of the reporter’s record, leaving
six volumes outstanding. On March 5, 2019, Ms. Escamilla filed a notification of late record
stating she learned the appellant is represented by retained counsel on March 3, 2019, after
completing the punishment phase of the reporter’s record. We note our records show appellant’s
retained counsel filed a notice of appearance on October 10, 2018, and the certificate of service
shows Ms. Escamilla was served with a copy of the notice. In her notification of late record, Ms.
Escamilla further stated she contacted retained counsel regarding payment and provided him
with a written estimate of the cost for the preparation of the reporter’s record.
         It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date of this order, and the court will consider only those issues or
points raised in appellant’s brief that do not require the remaining volumes of the reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c). If appellant provides proof of payment, the
remaining volumes of the reporter’s record must be filed in this court no later than five
days after the date proof of payment has been filed. If the remaining volumes of the
reporter’s record are not filed by that date, a show cause order will be issued directing Ms.
Escamilla to appear on a day certain and show cause why she should not be held in
contempt for failing to file the record. The clerk of this court is instructed to cause a copy of
this order to be served on Ms. Escamilla by certified mail, return receipt requested, with delivery
restricted to addressee only, or to give other personal notice of this order with proof of delivery.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court